DETAILED ACTION
This action is in response to the amendment filed on 12/23/2020.
Claims 1, 11, and 18 have been amended. Claim 29 is canceled. 
Claims 1, 3, 6, 8-11, 13, 16, 18, 20, 25, and 27-28 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-11, 13, 16, 18, 20, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US 2013/0085345 A1 – hereinafter Geisner) in view of Laderman et al. (WO 2017015612 A1 – hereinafter Laderman) in view of Utter II (WO 2012/170584 Al) in view of Watson et al. (US 2015/0036138 A1 – hereinafter Watson) in view of Worley, III et al. (US 9,418,479 B1- hereinafter Worley)

Regarding Claim 1 (Currently Amended), Geisner teaches a computer-implemented food intake control method, the method comprising:
detecting types of food available to a user via a first device worn by the user that scans an environment around the user for visual sensors and … to associate a location and ingredients of a detected type of food, the location being determined in relation to the user and other foods to create a …plots the type of food available to the user, the first device comprising a wearable glass … wherein the ingredients of each of the types of food are also mapped … Geisner discloses a food detecting device comprising a wearable glass, A/V (HMDD) device(s), used by  The HMDD 2, which in one embodiment, is in the shape of eyeglasses in a frame 115, is worn on the head of a user, … Augmented reality images, also referred to as virtual images, can be generated by a projection system of the HMDD and appear to be present in, or superimposed over, the physical environment, [0099]; Images from forward facing cameras can be used to identify a physical environment of the user, including a scene which is viewed by the user, e.g., including food items, [0102], [0125]; The capture device 20 may use a structured light to capture depth information. In such an analysis, patterned light (i.e., light displayed as a known pattern such as grid pattern, a stripe pattern, or different pattern) may be projected onto the scene via, for example, the IR light emitting component 471. …, so that triangulation can be used to determined distance from cameras, [0152]-[0153], [0163]-[0165], [0168]; the personal A/V apparatus will also indicate the location of each ingredient…, [0195], [0197], [0206]-[0208])
categorizing a list of the types of food available to the user based on a harm of a type of food to the user, the location of the food relative to the user, … and a user profile that stores harms for each of the food types of food and associates the harms with the types of food on the list of the types of food, the user profile being dynamic and modified based on a change in a medical history and learned over time according to a reaction of the food on the list
Geisner discloses capturing the food item, compare it to a data file to determine the confidence level for the food item, to be used and accordingly categories the food items based on its confidence threshold level and the food items can be categorized as positive recommendation (not harmful) or negative recommendation (harmful) based on the user profile and medical history using a machine learning and that is automatically updated according to the user updates in medical records (Geisner: [0153]; …the algorithm provides a value of a degree of confidence associated with a choice/potential match. If the degree of confidence is below a threshold level, the user can be instructed to further investigate the food item… e.g., green for high confidence, yellow for medium confidence and red for low confidence, [0075], [0082]; …A doctor computing device 1 can be used by a health care provider of the user to update the data regarding food preferences/restrictions of the user at the food recommendation server 24, [0178]-[0179], [0181]; the food profile is automatically updated to indicate food restrictions for the user, family and/or friends based on doctor reports… doctor reports can be provided to the system (Supplemental Information Provider and/or Central Control and Information Server) that keeps track of user profiles, via the doctor computing device 1 of FIG. 1. An allergy doctor can input into the system current allergies and new found allergies from recent tests as well for a user, [0182]-[0183], [0208]; The recommendation can be positive, indicating the nutritional parameters are compatible with the preferences/restrictions, or negative, indicating the nutritional parameters are incompatible with the preferences/restrictions…, [0215])
administrating, via the first user device worn by the user, a nudge to the user to assist the user in avoiding a type of food from the list of the types of food from the list of the types of food having the harm in order to direct the user to a different type of food available to the user at a same time Geisner discloses the user device provide a nudge such as a sound to worn the user and not recommending the food item as such provide visual nudge for recommended food (in green) and not recommended food (in red) (Geisner: [Fig. 1, 9B], [0197]-[0198], [0200]; as an addition or alternative to displaying an augmented reality image to a user, such as regarding a food recommendation, audio, such as in the form of spoken words or other sounds (e.g., a jarring buzzer for foods that are not recommended or a pleasing chime for foods that are recommended), can be provided by the HMDD or other personal A/V apparatus, [0209]; The recommendation can be communicated as data back to the user's HMDD to provide an augmented reality image which informs the user of the recommendation. For example, a recommended food item can be highlighted in color coding, where the color indicates the recommendation, e.g., flashing green for strongly recommended, steady green for recommended, yellow (or not highlighting) for neutral, and red for not recommended…The user can be informed of the recommendation in other ways as well, such as by an audio message or tone ( e.g. a pleasing bell for a positive recommendation or a warning horn for a negative recommendation), [0202], [0210]; A recommendation can be displayed concurrently for multiple items in the user's field of view, allowing the user to quickly evaluate the food items and choose the best option, and/or to avoid an undesirable or harmful item)
a visual nudge that is projected …. is administrated via the first device worn by the user, the visual nudge includes a directional indicator that is displayed on the …-map to provide a direction to move away from a first location of harmful food and on the quasi-map in order to steer movement away from the first location and to a second location of a beneficial food on the …-map  Geisner discloses visual indicator (nudge) to worn the user if the food is not recommended (harmful) and guide the user to the recommended food such as if the recommended food is in the field of view of the user, it highlights the food item and if not in the field of view of the user, the HMDD uses the store (location) floor plan (map) to guide the user to move from the harmful item location to the recommended food location using a projected arrow which points in the direction of the item where data provided by the different signals transmitted by the devices in the store (Geisner: [Fig 7E, 10C], [0197]-[0198], [0200]; [0202], [0210]; A recommendation can be displayed concurrently for multiple items in the user's field of view, allowing the user to quickly evaluate the food items and choose the best option, and/or to avoid an undesirable or harmful item [0209]-[0213]).
wherein the …-map includes all of the detected types of food available on the location of the detected types of food and is created based on a plurality of external cameras and a location of each of the external cameras, the location of the detected food types plotted on the map being used as a basis of the administration to nudge the user Geisner plurality of external cameras that capture structure of the surrounding space where the cameras may be coupled to a hub capturing a room and other physical environment in the vicinity of the user such as objects creating a plot (map). Geisner discloses using grid pattern forming a three dimensional image of objects in the environment and overlay the images in augmented reality (quasi). The A/V device includes a supplemental information provider(s) that stores information such as location and sharing live events via a central server system with other A/V devices in different locations in a geographical region. The information provided by the different A/V devices such as images that may include physical items in the field of view of the other A/V devices, their location, and other information  can be used to capture the room or other physical environment of the user … as well as the structure of the surrounding space, may be captured, analyzed…, [0098], [0129], [0135], [0136]; Supplemental Information Provider 504 may create and provide supplemental event or location data, or may provide services which transmit event or location data from third party event data providers 518 to a user's personal A/V apparatus 502 Multiple supplemental information providers and third party event data providers may be utilized with the present technology…, [0137]; Event and/or location data can include supplemental event and location data 510 about one or more events known to occur within specific periods and/or about one or more locations that provide a customized experience. User location and tracking module 512 keeps track of various users which are utilizing the system… Third party supplemental information providers 504 can provide various types of data for various types of events…, [0138]-[0140], [0150]).


Laderman in the same field of endeavor teaches odor sensor
Laderman discloses a user is associated with the one or more user device(s) that can identify the different food types where one of the one or more user devices is detecting types of food around the device using a number of different sensors to perform the detection process using chemical sensors (smell/odor), that is used to provide output for the user regarding the detected food (Laderman: [Fig. 1], [0036], [0037]; the user device 102a, 102b, 102c, 102d can include optical sensors (e.g., a camera, an infrared detector, a spectrometer, etc.), chemical sensors (e.g., an electronic nose, a type of MEMS vacuum pump, etc.), …, [0072]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Geisner to further incorporate a chemical sensor for analyzing smell (odor), as taught by Laderman which will help providing the user information about the food provided and avoid harm (Laderman: [0004] Food sensitivities may result in the display of many different types of symptoms and sicknesses associated with one or more food groups or ingredients, [0005]; Ambiguous and inconsistent naming conventions amongst food ingredients, and between different food items, can present confusion to the consumer).


Utter II teaches
… identifying a temptation factor for each of the types of food available to the user based on an inclination of the user to select the type of food for consumption according to a past user behavior in relation to the types of food, the location of the food relative to the user, and in relation to the ingredients in the type of food Utter is disclosing the temptation of a user by monitoring and tracking the user’s behavior where temptation factor can be, as defined, an external condition, social, or mood. The reference described using the scoring system to set a baseline threshold to the user’s behavior in order to maintain a healthy lifestyle by collecting environmental data and irregular trend such as spending time in an ice cream or dessert isle of a supermarket that is more, in comparison, than the time spent in other isles (indicating a temptation for sugar consumption), or more time in bars or nightclubs (social that will tempt the user to consume more alcohol than the normal consumption) which will deduct point from the user score motivating the user to change behavior (Utter: [p.39, line 20-24]; health and wellness evaluator 1702 also is configured to compare a user's profile (i.e., trend data representing aspects of health and wellness of a user) against data representing one or more health and wellness deficiency profiles 1708 to determine whether a deficiency exists (e.g., an irregular eating schedule, a lack of proper hydration, whether a nutrient deficit exists, whether a user spends extraordinary time in the ice cream isle of a supermarket, etc.), [p.40, line 33-35]; But if a user spends a certain amount of time at a bar or in the dessert isle of a supermarket, then points are deducted from its overall score to encourage the user to avoid tempting locations)
…wherein, based on a user reaction to the nudge, changing an intensity of a next nudge to increase a likelihood of success of the nudge assisting the user Utter II discloses the wearable device using a vibration scheme to assist the user to stay away from a undesired places such as a place serving harmful food. If the user gets closer to such a places, the wearable device change/increases its vibration strength to push the user to move away from an undesired location (Utter II: [p. 37, line 28-36]; wearable device 1606 can generate messages encoded in vibratory messaging… This vibratory messaging scheme can assist navigation of user 1602 to avoid detrimental locations, such as a food court… The 35 vibratory energy can increase as the user 1602 comes closer to a point at which to turn and decreases once the user passes that point).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Geisner and Laderman to add the different types of nudge as a notification method to the user to administer avoiding an action such as harmful food intake, as taught by Utter II which will help providing a better monitoring solution for health (e.g. food intake) and wellness (e.g. actions such as sleep) of a user through capturing a simultaneous different activates data  (Utter II: [background, line 20-21] to provide effective solutions that comprehensively capture data for a given user across numerous disparate activities; [34-36]; conventional devices do not provide effective solutions to users in terms of providing a comprehensive view of one's overall health or wellness as a result of a combined analysis of data gathered)
However the combination of Geisner, Laderman, and Utter II does not explicitly teach ranking the list based on the harm and temptation factor.

Watson teaches 
…and the temptation factor, the list of types of food ranking the harm higher when the temptation factor is greater Watson discloses the user temptation in high sugar or sweet food based on measuring the historical inclining consumption of high sugar food. Accordingly, the category list of the types of food is ranked based on the harm level related to the food types that indicates inclining temptation for consumption and this type of food becomes less desirable for the user (Watson: [0191]; The ranking of a fact can also be responsive to the recent scans associated with that user ID, which can be interpreted to reflect the historical consumption of the user. For example, if a customer has already consumed too much sugar in the past 24 hours, then the ranking of a fact about the high sugar content of a food might be raised, [0199]; the system presents the user at dinner preparation time with an assessment of the day's food intake and suggest areas that need attention. In another example, the system informs the user that they have consumed too much sugar, too many calories, not enough protein, and not enough vitamin E, and recommends a meal that addresses these issues)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Geisner, Laderman, and Utter II to rank the list of food in relation to its harm and temptation factor, as tough by Watson which gives the user a benefit to choose a better food to match his/her health preference (Watson: [0197]; a user scans two products in a grocery store, and the user is then be presented with information identifying the better product, according to that user's personalized ranking of foods).
However the combination of Geisner, Laderman, Utter II, and Watson does not explicitly disclose the use of the team/feature of virtual imaging as quasi-mapping to determine objects in augmented reality.
	
the quasi-map includes all of the detected types of food available on the location of the detected types of food and is created based on a plurality of external cameras and a location of each of the external cameras Worley discloses Quasi-virtual objects (QVOs) used with augmented reality and using augmented reality functional nodes (ARFN), generating an augmented reality environment of a scene and utilizing it to navigate around the detected objects where each node comprises one or more cameras that positioned in different locations to enable generating an augmented reality of a scene. Using the object information within the scene such as structured light pattern identifying the objects and using the QVO in augmented reality to guide users through the scene (Worley: [Fig 1, 4-9], [col. 2, 25-31, 46-54]; the ARFN 102(s) may be positioned in other locations within the scene. When active, the ARFN 102 may generate an augmented reality environment incorporating the scene, [col. 3, 45-55], [col. 4, 3-18, 35-46]; A tracking and control module 124 is configured to identify objects, including QVOs within the scene and track 5 their position and in some implementations, orientation. Once the QVO has been identified, a virtual overlay module 126 may be configured to generate and present the virtual overlay upon the QVO… the augmented reality environment to guide one or more users away from one or more physical hazards within the scene, [col. 7, 30-41], [col 8, 10-20], [col 9, 44-51]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geisner, Laderman, Utter II, and Watson to incorporate the creating a quasi-plot/map for detected objects as taught by Worley which helps to utilizing map information to determine a position, direction, and navigate the user (Worley: [col. 4, 13-15]; The augmented reality module 122 may be configured to provide hazard avoidance to mitigate or eliminate adverse interactions).


Regarding Claim 3 (Previously Presented), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, wherein the administering administers the nudge to the user to assist the user in avoiding a type of food in which the temptation factor for the type of food is greater than a predetermined threshold value Geisner discloses administering nudge to avoid a food item (Geisner: [Fig 7E, 10C], [0197]-[0198], [0200]; [0202], [0210]). However Geisner does not expressly disclose temptation factor and the threshold.
Utter II is demonstrating the threshold level is based on a baseline score set by the user where different actions can be compared to the target score or threshold such as spending more time in an ice cream isle is an indication of a temptation factor translates to time and threshold on the scoring system (Utter: [p. 39, line 27-30]; Health and wellness evaluator 1702 can generate notifications and alerts ( e.g., graphical, haptic, audio, or otherwise perceptible to a user) to induce a user to modify user behavior, or environmental, social, nutritional, and/or physical parameters to improve a user's health, [p.41, line 3-5]; the determination of a score can be 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Original), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, wherein the list of the types of food that are harmful to the user is based on a user profile Geisner discloses a user food profile to provide information about the user reaction to food items (Geisner: [Fig. 8F], [0003], [0074]-[0075]). Laderman additionally discloses the user profile is defined by the user or patient medical data that can include allergies, physical conditions, etc.. and accordingly the system can define and update the list of the patient harmful food profile in the database (Laderman: [0040]; The food sensitivity database 150 stores any data related to the food sensitivity of the patient (e.g., user 101a), including an actual food sensitivity on a food ingredient and/or a suspected food sensitivity on a food ingredient, [0042]; patient's medical data can be any data on the patient's physical or mental response associated with dietary items (e.g., food items, nutritional items, etc.) that negatively impact the patient's health).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Original), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, wherein the harm of the type of food to the user is learned from the user becoming ill from the consumption of the type of food Geisner discloses a user food sensitivity is obtained for medical report that updated automatically (Geisner:  [0181]). Laderman is demonstrating the harmful food is based on a safety level which the user had been diagnosed reacting negatively to such food (Laderman: [0044]; the food sensitivity test data can be derived from the sensitivity testing of a patient diagnosed with, or suspected of having, as disease, illness, or allergy associated with some food items or food ingredients)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Previously Presented), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, wherein the temptation factor is determined based on at least one of: an external condition including weather; a social presence of the user; and a mood of the user Geisner does not expressly discloses a temptation factor. Utter II however is teaching that the temptation factor for user to consume a harmful food is determined based on the user status. Utter II listed different factors as an example the user can be present at a bar socializing (social related factor) and be tempted to have a beer or greasy food (Utter: [p.29 line 29-31]; other parameters ( e.g., location-related parameters identifying the user is at a restaurant, or social-related parameters describing proximity to others during meal times) can be used to determine whether a user is engaged in a nutrition intake-related activity, [p. 31, line 33-35]; Any of managers 1525 can communicate 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Original), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, embodied in a cloud-computing environment (Geisner: [Fig. 1], [0004]). (Laderman: [0041]; the medical database is located in a cloud server communicable with healthcare provider's and/or the patient's device via a network). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Currently Amended), Geisner teaches a computer program product for food intake control, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Geisner: [0086], [0133], [0273]), the program instructions executable by a computer to cause the computer to perform: 
The claim repeats substantially the same limitations in Claim 1. As such, claim 11 is rejected for substantially the same reasons given for claim 1, and are incorporated herein.

Regarding Claim 13 and 16 the claims repeat substantially the same limitations in Claims 3 and 6. As such, claims 13 and 16 are rejected for substantially the same reasons given for claims 3 and 6, and are incorporated herein.

Regarding Claim 18 (Currently Amended), Geisner teaches a food intake control system, said system comprising:
a processor; and
a memory, the memory storing instructions to cause the processor to perform: (Geisner: [0086], [0133], [0273])
The claim repeats substantially the same limitations in Claim 1. As such, claim 18 is rejected for substantially the same reasons given for claim 1, and are incorporated herein.

Regarding Claim 20 (Original), the claim repeats substantially the same limitations in Claim 10. As such, claim 20 is rejected for substantially the same reasons given for claim10 and is incorporated herein.

Regarding Claim 25 (Previously Presented), the combination of Geisner, Laderman, Utter II, Watson, and Worley teaches the computer-implemented method of claim 1, wherein the visual sensors include a menu of the types of food available to the user Geisner discloses the visual sensor providing menu for food types (Geisner: [0227]; Obtain image data of scene from forward-facing camera of HMDD, where scene includes a food item/menu selection, [0229]; HMDD determines whether or not the food item/menu selection is recommended for the user). Laderman discloses menus that includes different food types (Laderman: [0054], [0065], [0078], 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 27 (Previously Presented), the combination of Geisner, Laderman, Utter II, Watson, and Worley the computer-implemented method of claim 1, further comprising modifying the list of the types of food based on a learnt food allergy Geisner discloses a list of types of food based on the adverse reaction to a user determined in health records (Geisner: [0178], [0181], [0197]; personal A/V apparatus 502 of FIGS. 5A and 5C can access Central Control and Information Server 522 to determine whether the user profile indicates that any of the items recognized have a food allergy or dietary restriction associated with them. If none of the food items have a food restriction associated with them (step 856), then no changes are made to the view due to food restrictions (step 858). If any of the food items recognized are associated with a food restriction, then the system can do one of two things in step 860, [0202]). Laderman additionally discloses an update to the user ingredient that is safe to consume based on a determining confidence level (Lederman: [0055]; if the patient's food sensitivity confidence level data (e.g., previously determined and stored in the food sensitivity database 150) indicates that the patient is highly sensitive to only two types of shellfish, …, then food access control system 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 28 (Previously Presented), the combination of Geisner, Laderman, Utter II, Watson, and Worley the computer-implemented method of claim 1, further comprising modifying the list of the types of food over a time period based on an analysis of the impact of the food to the user Geisner discloses an automatic update to the food profile based on medical report and using a machine learning technique to identify over time foods that are harmful for the user food item information (Geisner: [0153], [0181]). Laderman discloses the continually updating user experience which is a continues operation or through time and update to the user ingredient that is safe to consume based on a determining confidence level (Laderman: [0053]; the user 101a and/or a group of individuals 101b, 101c, 101d can continually update his or her experiences with particular food items to the food access control system 105 using the user devices102a, 102b, 102c, 102d, [0055]; if the patient's food sensitivity confidence level data (e.g., previously determined and stored in the food sensitivity database 150) indicates that the patient is highly sensitive to only two types of shellfish, …, then food access control system 105 is programmed to determine and update the food ingredient confidence level data of the food item D).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Response to Amendment
Applicant's arguments filed 12/23/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on page 11-12. 
In light of the amended claims and elaboration, Examiner withdraw the 112(a) rejection indicated in the previous OA. 

Applicant argument with respect to the 35 U.S.C. § 103 rejection on page 12-16 in regards to claim(s) 1 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive. 
In response to Applicant's argument that “First, Geisner does not teach or suggest creating a map of the store…”, as recited, Examiner respectfully disagree. The claim limitation, interpreted under the broadest reasonable interpretation, recite creating a map which is a generation of a plot or diagram that can be a display on the user’s device reflecting a field of view. Further, the Applicant argument is directed to creating a quasi-map from captured image(s) while the claim language does not specify if the quasi is created from the images. Moreover, nothing in the claim providing creating a quasi-map of an environment (e.g. store) without any information beyond captured images or creating a quasi-map using the captured images. In addition, nothing in the specifications or drawings specify the image beyond the user location. Geisner discloses using multiple cameras to capture the surrounding environment of a scene and 
In response to the Applicant argument that “Even if the Examiner maintains that Greisner creates the (quasi-)map, Greisner certainly does not teach using an external camera to also create the (quasi-)map”, as recited, Examiner respectfully disagree. As mentioned above and disclosed by Geisner in multiple paragraphs, such as [0094], that a number of cameras are used to capture the image of the surrounding environment of a scene in addition disclosing a creation of an overlay virtual image of the objects location and distance from a user. 
In response to the applicant argument “Tao does not cure the deficiencies of Greisner in view of the other references. Tao merely states the word "quasi" without providing any other detail”, as recited, Examiner would like to withdraw the attention of the Applicant that the reference is not used in the prior OA. 
In regards to the Applicant argument that the alleged combination does not teach or suggest the limitation of providing directions to a user to move away or to a location, Examiner respectfully disagree. The reference Geisner discloses when an item in a location is not recommended to a user, an alternative recommended item is identified and the location is projected with a visual arrow directing the user to a new location. Giving the limitation the 
In regards to the Applicant argument that “The store has a known arrangement of food items in different areas of the store, and the augmented reality image indicates one of the areas of the store which has the substitute food item, based on the known arrangement”, as recited, Examiner respectfully disagree. Examiner asserts and as disclosed in Geisner, that a system relays on a data feeds which are feed via different means cameras, third party A/V providing live events via network and the system relay on a provided information (known data) for the system navigate between locations otherwise if no data is available, the system would not find any information that directs the user to another location.
In response to the Applicant argument that “Applicant submits that Geisner merely displays a directional arrow but does not steer the user from their current location to a new location… Geisner merely displays directions to a new part of a store” as recited, Examiner respectfully disagree. The examiner again points to the spec’s does not specify the map of a store or specifying a location rather just disclosing a first and a second location which can be also interpenetrated, under the broadest reasonable interpretation that, as two locations in the same field of view of the user while the reference Geisner explicitly discloses an arrow pointing to a different location in a store such as an isle or a shelf. Geisner clearly discloses using a pointing arrow as a nudge for guiding a user from current location to another providing both scenarios of a first and second location for store different location [0211] or a field of view locations [Fig 7E], which reads on the definition of directional arrows disclosed in the applicant spec’s (Applicant, [0030]).



Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Bellacicco JR.	 (US 20120259828)	System And Method For Sensitivity Or Nutritional Factor Exposure Monitoring
Elazary et al., (US 2018/0005446)	Pick To Augmented Reality
Zatvan et al. (US 10,108,784) 	Method of Objectively Determining a User Personal Food
The references are relevant since it discloses a method to generating personalized nutritional food recommendation, categorizing food types, locations, and determine harmful food.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626